Case 18-69002-jwc       Doc 80    Filed 08/10/21 Entered 08/10/21 09:36:05      Desc Main
                                  Document      Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                              )      CHAPTER 7
                                                    )
CHARLES ANTONIO CROFF,                              )      CASE NO. 18-69002-JWC
                                                    )
                                                    )
DEBTOR.                                             )

                           NOTICE TO WITHDRAW DOCUMENT
         COMES NOW, Debtor’s Attorney, Shannon C. Worthy and hereby withdraws the
“Emergency Request to Set Hearing Regarding Sale of Home filed by Charles Antonio Croff”
(Doc. No. 75), and all other related documents, filed on August 3, 2021.

Dated: August 9, 2021                               Respectfully submitted,

                                                    /s/Shannon C. Worthy
                                                    Shannon C. Worthy
                                                    Attorney for the Debtor
                                                    GA Bar No.: 733895
                                                    Stanton &and Worthy,LLC
                                                               Worthy,   LLC.
                                                    547 Ponce de Leon Avenue
                                                    Suite 150
                                                    Atlanta, GA 30308
                                                    (404) 800-6415 Phone
                                                    (866) 799-7178 Fax
                                                    Shannon.worthy@stantonandworthy.com
Case 18-69002-jwc         Doc 80     Filed 08/10/21 Entered 08/10/21 09:36:05             Desc Main
                                     Document      Page 2 of 6



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                  )      CHAPTER 7
                                                        )
CHARLES ANTONIO CROFF,                                  )      CASE NO. 18-69002-JWC
                                                        )
                                                        )
DEBTOR.                                                 )

                                   CERTIFICATE OF SERVICE
         I certify that I have this date served the following parties with a copy of the within
pleading by placing true copies of same in the United States Mail with adequate postage affixed
to endure delivery, addressed to the following:

Charles Antonio Croff
4845 Price Street
Forest Park, GA 30297 (via electronic delivery)

Trustee
S. Gregory Hays, Chapter 7 Trustee (via ECF)
Hays Financial Consulting, LLC
2964 Peachtree Road
Suite 555
Atlanta, GA 30305 (via ECF)

Trustee’s Attorney
Michael J. Bargar
Arnall Golden Gregory, LLP
171 17th Street, NW
Suite 2100
Atlanta, GA 30363

See attached creditors matrix

Dated: August 9, 2021                                   Respectfully submitted,

                                                        /s/Shannon C. Worthy
                                                        Shannon C. Worthy
                                                        Attorney for the Debtor
                                                        GA Bar No.: 733895
                                                        Stanton & Worthy,
                                                                and  Worthy,LLC
                                                                             LLC.
                                                        547 Ponce de Leon Avenue
Case 18-69002-jwc   Doc 80   Filed 08/10/21 Entered 08/10/21 09:36:05   Desc Main
                             Document      Page 3 of 6



                                           Suite 150
                                           Atlanta, GA 30308
                                           (404) 800-6415 Phone
                                           (866) 799-7178 Fax
                                           Shannon.worthy@stantonandworthy.com
               Case 18-69002-jwc           Doc 80   Filed 08/10/21 Entered 08/10/21 09:36:05 Desc Main
Label Matrix for local noticing                Acceptance Now
                                                    Document      Page 4 of 6        Ally Financial
113E-1                                         5501 Headquarters Dr                200 Renaissance Ctr
Case 18-69002-jwc                              Plano, TX 75024-5837                Detroit, MI 48243-1300
Northern District of Georgia
Atlanta
Mon Aug 9 11:39:42 EDT 2021
Ally Financial                                 Arnall Golden Gregory LLP           (p)RESURGENT CAPITAL SERVICES
PO Box 130424                                  171 17th Street, N.W.               PO BOX 2568
Roseville, MN 55113-0004                       Suite 2100                          GREENVILLE SC 29602-2568
                                               Atlanta, GA 30363-1031


Badcock                                        John V. Ball                        Michael J. Bargar
7965 Tara Blvd Ste 330C                        Humphries & King Realty             Arnall Golden Gregory, LLP
Jonesboro, GA 30236-2243                       Suite 510-205                       Suite 2100
                                               830 Glenwood Avenue                 171 17th Street, N.W.
                                               Atlanta, GA 30316-1966              Atlanta, GA 30363-1031

(p)SOUTHERN MANAGEMENT                         Capital One                         Capital One Bank (USA), N.A.
PO BOX 1947                                    Po Box 30281                        PO Box 71083
GREENVILLE SC 29602-1947                       Salt Lake City, UT 84130-0281       Charlotte, NC 28272-1083



Carfinance.com                                 Cb/pier1                            Citi Auto
7525 Irvine Center Dr St                       Po Box 182789                       2208 Highway 121 Ste 100
Irvine, CA 92618-3066                          Columbus, OH 43218-2789             Bedford, TX 76021-5981



Comenity Bank/pier 1                           Comenitybank/victoria               Comenitycb/forever21
Po Box 182789                                  Po Box 182789                       Po Box 182120
Columbus, OH 43218-2789                        Columbus, OH 43218-2789             Columbus, OH 43218-2120



Comenitycb/hsn                                 Convergent Outsourcing              Charles Antonio Croff
Po Box 182120                                  Po Box 9004                         4845 Price Street
Columbus, OH 43218-2120                        Renton, WA 98057-9004               Forest Park, GA 30297-1959



Crown River Homeowners Association, Inc.       Emory Healthcare                    (p)GEORGIA DEPARTMENT OF REVENUE
c/o Dunlap Gardiner LLP                        po Box 102398                       COMPLIANCE DIVISION
5604 Wendy Bagwell Pkwy Ste 923                Atlanta, GA 30368-2398              ARCS BANKRUPTCY
Hiram, GA 30141-7819                                                               1800 CENTURY BLVD NE SUITE 9100
                                                                                   ATLANTA GA 30345-3202

(p)SENTRY MANAGEMENT INC                       S. Gregory Hays                     I C System
PO BOX 1677                                    Hays Financial Consulting, LLC      Po Box 64378
STOCKBRIDGE GA 30281-8677                      Suite 555                           Saint Paul, MN 55164-0378
                                               2964 Peachtree Road
                                               Atlanta, GA 30305-4909

Internal Revenue Service                       Kay Jewelers/genesis                Paul R. Knighten
P O Box 7346                                   15220 Nw Greenbrier, Ste            Knighten Law Firm
Philadelphia, PA 19101-7346                    Beaverton, OR 97006-5744            Suite D-295
                                                                                   2221 Peachtree Road NE
                                                                                   Atlanta, GA 30309-1148
               Case 18-69002-jwc               Doc 80     Filed 08/10/21           Entered 08/10/21 09:36:05           Desc Main
Vanessa A. Leo                                       BryceDocument
                                                           R. Noel           Page 5 of 6                  Office of the United States Trustee
Shapiro Pendergast & Hasty, LLP                      Aldridge Pite, LLP                                   362 Richard Russell Building
211 Perimeter Center Parkway NE                      3575 Piedmont Road, NE, Suite 500                    75 Ted Turner Drive, SW
Suite 300                                            Fifteen Piedmont Center                              Atlanta, GA 30303-3315
Atlanta, GA 30346-1305                               Atlanta, GA 30305-1527

SOUTHWEST AIRLINES FCU                               Southwest Airlines Efc                               Shawna Staton
PO BOX 35708                                         Po Box 35708                                         Office of the United States Trustee
DALLAS, TX 75235-0708                                Dallas, TX 75235-0708                                362 Richard Russell Building
                                                                                                          75 Ted Turner Drive, SW
                                                                                                          Atlanta, GA 30303-3315

Syncb/mc                                             Timepayment Corp                                     (p)US DEPARTMENT OF HOUSING AND URBAN DEVELOP
Po Box 965005                                        1600 District Ave Ste 20                             ATTN ROBERT ZAYAC
Orlando, FL 32896-5005                               Burlington, MA 01803-5233                            40 MARIETTA ST SUITE 300
                                                                                                          ATLANTA GA 30303-2812


United States Attorney                               W.S. Badcock Corporation                             Webbank/fingerhut
Northern District of Georgia                         P.O. Box 724                                         6250 Ridgewood Road
75 Ted Turner Drive SW, Suite 600                    Mulberry, FL 33860-0724                              Saint Cloud, MN 56303-0820
Atlanta GA 30303-3309


(p)WELLS FARGO                                       Wells Fargo Bank, N.A.                               Wells Fargo Hm Mortgag
P O BOX 9210                                         Default Document Processing                          Po Box 10335
DES MOINES IA 50306-9210                             N9286-01Y                                            Des Moines, IA 50306-0335
                                                     1000 Blue Gentian Road
                                                     Eagan, MN 55121-1663

Western Shamrock Corporation dba Western Fin         Nancy J. Whaley                                      World Finance Corp. c/o World Acceptance Cor
Bankruptcy Department                                Nancy J. Whaley, Standing Ch. 13 Trustee             Attn: Bankruptcy Processing Center
84 Villa Rd, Ste 303                                 303 Peachtree Center Avenue                          PO Box 6429
Greenville, SC 29615-3013                            Suite 120, Suntrust Garden Plaza                     Greenville, SC 29606-6429
                                                     Atlanta, GA 30303-1216

World Finance Corporat                               Shannon Charlmane Worthy                             Wstshmrk
2640b Metropolitan Pkwy                              Stanton and Worthy, LLC                              801 S Abe
Atlanta, GA 30315-7921                               547 Ponce De Leon Avenue NE                          San Angelo, TX 76903-6735
                                                     Suite 150
                                                     Atlanta, GA 30308-1881

(p)ZEBIT INC
ATTN ATTN - KERISSA HOLLIS
9530 TOWNE CENTRE DRIVE
SUITE 200
SAN DIEGO CA 92121-1981



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Atlanta Medical Center                               COVINGTON CREDIT GA0012                              (d)Covington Credit/smc
303 Parkway Drive NE                                 C/O SOUTHERN MANAGEMENT                              150 Executive Center Drive
Atlanta, GA 30312                                    ATTN: BK                                             Greenville, SC 29615
                                                     PO BOX 1947
                                                     GREENVILLE, SC 29602
               Case 18-69002-jwc               Doc 80     Filed 08/10/21         Entered 08/10/21 09:36:05             Desc Main
Georgia Department Of Revenue                        GraceDocument
                                                           Management ServicesPage
                                                                               LLC 6 of 6                 (d)Sentry Management
1800 Century Blvd. NE                                325 Country Club Dr,                                 303 Corproate Center Drive Suite 300A
Atlanta, GA 30345                                    Stockbridge, GA 30281                                Stockbridge, GA 30281



U.S. Department of Housing and Urban Develop         Wells Fargo                                          Zebit
451 7th Street S.W.                                  P O Box 10438                                        9530 Towne Centre Drive, Suite
Washington, DC 20410                                 Des Moines, IA 50306-0438                            Suite 200
                                                                                                          San Diego, CA 92121




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ally Financial Inc.                               (u)W.S. Badcock Corp.                                (u)WELLS FARGO BANK, N.A.




End of Label Matrix
Mailable recipients      51
Bypassed recipients       3
Total                    54
